Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael McCloud appeals the district court’s orders dismissing his civil action with prejudice under Fed. R. Civ. P. 41(a)(2) and taxing costs. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McCloud v. Funaiock, No. 4:15-cv-00005-JAG-LRL (E.D. Va. July 1, 2016; June 20, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED